DETAILED ACTION
	This office action is in response to the application filed May 27, 2021 with claims preliminary amendment dated on July 23, 2021.
	Claims 1-16 are pending, with claims 1 and 13 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on May 27, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (four (4) pages) were received on July 23, 2021.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because the abstract does not end with a period.  The addition of a closing period is required.  Correction is required.  See MPEP § 608.01(b)
The title of the invention is objected because it is too long.  The Title is preferably from two to seven words.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is not formally objected to herein, however, the specification appears to be a direct translation from a foreign (Chinese) patent document.  Careful review for typos and awkward translation issues is requested in response to this office action.  Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities: regarding claim 13, when the preliminary amendment was submitted (July 23, 2021), the first portion of claim 13 was omitted, including the numbering and preamble.  Please add such features (all of claim 13) in response to this office action.  

Claims 1-16 should be carefully and thoroughly reviewed because they appear to be a direct translation from a foreign (Chinese) patent document.  Review for typos and awkward translation issues in claims 1-16 is requested in response to this office action.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 13 are rejected under 35 U.S.C. 112(b) for the following reasons.  The term “a magnitude of hundreds of microns” in claim body of each claim 1 and 13 is a relative term which renders the claim indefinite.  The term “hundreds of microns” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Such feature may be 200 microns, 300 microns, 1,500 microns, up to high values such as twenty-five hundred microns, for example.  Claim clarity and metes-and-bounds is not apparent from such claim terms, while the specification does not expressly define how many “hundreds” of microns, or range of microns, is supported.  For these reasons, independent claims 1 and 13 are rejected as being indefinite under 35 U.S.C. 112(b).  Claims 2-12 and 14-16 are also rejected at least as being dependent from claims 1 or 13.

Claims 9-12 are rejected under 35 U.S.C. 112(b) as being unclear because they mix statutory classes into these claims.  Claim 1 is a device / apparatus claim, while claims 9-12 depend therefrom.  However, claims 9-12 are recited as method claims with steps.  Accordingly, it is unclear from claims 9-12 which statutory class is represented, and if infringement occurs when the method is performed or if just having the structural elements of claim 1 is enough to infringe claims 9-12.  For these reasons, claims 9-12 are rejected under 35 U.S.C. 112(b) as being vague and indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Woojin Shin et al. NPL “High strength coupling and low polarization-dependent long-period fiber gratings based on helicoidal structure” as applied to independent claims 1 and 13, and further in view of Ashrafi US 2017/0233283 A1.
Regarding independent claim 1, Shin et al. NPL teaches (ABS; Intro; Figs. 1, 2, 3a, 3b; Entire Document) teaches each structural feature of claim 1 to include the “optical fiber body” having a spiral optical fiber structure having a long-period optical fiber grating effect, with the optical fiber body having a periodic spiral refractive index modulation in an axial direction, a period of the spiral refractive index modulation has a magnitude of hundreds of microns, and the spiral refractive index modulation is distributed in each of an axial, radial, and angular direction of the optical fiber.
See also the Written Opinion of the PCT report (filed in the IDS filed May 27, 2021).  The Examiner fully incorporates all features of such search report and written opinion into this section.  
expressly teach that the optical fiber body is configured to function with an intended result/use of being configured to excite a spiral phase to generate an orbital angular momentum beam (to meet the preamble for “modulator”).
However, such an intended use for this structural type of fiber is commonly known and used in the optical fiber art.  For example, see Ashrafi US 2017/0233283 A1 (ABS; Figs.; paragraphs [0003], [0062]; Claims), which teaches a vortex fiber that is capable of being used with transmission and propagation of orbital angular momentum (OAM) modes.  One having ordinary skill in optical communications and the generation of optical beams with OAM modes would have recognized using the features of the structure of Shin NPL in such transmission properties as defined by Ashrafi.
Since Shin NPL and Ashrafi are both from the same field of endeavor, the purpose disclosed by Ashrafi would have been recognized in the pertinent art of Shin NPL.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Ashrafi, to use such a type of spiral optical fiber body with AOM modes for polarization independent purposes of beam formation, as an intended use of the device of Shin NPL which incorporated known features of the art to output beams using such a fiber.  For these reasons, independent claim 1 is found obvious over Shin NPL and further in view of Ashrafi.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007). 
Regarding dependent claims 2-12, with second independent claim 13 (and further dependent claims 13-16), each of these claims is also found obvious over Shin KSR.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references B, C, N, and O:


-Reference C to Gan ‘804 is pertinent to an all-fiber vortex laser with orbital angular momentum mode generation (ABS).
-Reference N to Li CN ‘741 is pertinent to a spiral core long period fiber grating manufacturing (and the fiber itself) method.
-Reference O to Bai CN ‘417 is pertinent to a spiral type long period grating with spiral modulation (ABS).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 24, 2022